Citation Nr: 1516498	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  08-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a separate rating based on instability for chondromalacia patella of the right knee with possible degenerative changes.

2.  Entitlement to a separate rating based on instability for chondromalacia patella of the left knee with possible degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to March 2003.  

This matter comes before the Board of Veterans' Appeals Board) on appeal from a July 2006 rating decision of the VA Regional Office RO in Louisville, Kentucky.  

In August 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In pertinent part, a Board decision in May 2014 denied the Veteran's claims for a rating in excess of 10 percent prior to December 9, 2011, and in excess of 20 percent from December 9, 2011, for chondromalacia patella of the right knee with possible degenerative changes; and a rating in excess of 10 percent for chondromalacia patella of the left knee with possible degenerative changes.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied separate ratings for instability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  In an Order dated in January 2015, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied separate ratings for instability and remand the case for readjudication in accordance with the JMR.  

The JMR specifically notes that the Veteran did not appeal the denials of increased ratings based on limitation of motion pursuant to 38 C.F.R. § 4.71a, DCs 5260, 5261.  Consequently, the Board has characterized the issues as set forth on the first page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran contends that separate ratings are warranted for other knee impairment, including recurrent subluxation or lateral instability.  The VA examinations that are of record show complaints of instability in December 2009, while a December 2011 examination shows that instability tests were normal.  In light of the above, the Board concludes that a remand is necessary for a new examination to ascertain whether the Veteran's bilateral knee disability results in other knee impairment such as recurrent subluxation or lateral instability for which separate ratings can be granted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Indianapolis VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the whether his service-connected bilateral knee disabilities result in recurrent subluxation or lateral instability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

For each knee, the examiner is requested to elicit information as to the frequency, duration, and severity of any recurrent subluxation or lateral instability.  The examiner should address the Veteran's reports of instability as well as normal instability tests.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




